DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
This Office Action is in response to communications received on 08/09/2021. Applicant has amended claims 4, 8, 14, 20 and 21; cancelled claims 13 and 15; and has left the rest of claims as previously presented. Claims 4-12, 14 and 16-23 are currently pending.
Terminal Disclaimer
The terminal disclaimer filed on 08/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,764,213 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 4-12, 14 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to specifically teach or reasonably suggest the claimed golf simulator and monitor used to simulate golfing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY-DARYL FLETCHER whose telephone number is (571)270-5054.  The examiner can normally be reached on Monday -Friday (7-3).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715